                                 EXHIBIT G
                         [March 2021 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                 Description: Exhibit G - March 2021, Page 1 of 14
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  March 31, 2021
JIS                                                               Invoice 128246
                                                                  Client   18489
                                                                  Matter   00002
                                                                           JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 03/31/2021
               FEES                                                $81,089.50
               EXPENSES                                              $807.88
               TOTAL CURRENT CHARGES                               $81,897.38

               BALANCE FORWARD                                    $662,342.63
               TOTAL BALANCE DUE                                  $744,240.01




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 2 of 14
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128246
18489 - 00002                                                        March 31, 2021




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours              Amount

 BMM        Michael, Brittany M.        Counsel           695.00      50.10           $34,819.50

 IAWN       Nasatir, Iain A. W.         Partner           700.00      10.80            $7,560.00

                                                                      53.90           $37,730.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       1.40             $980.00
 JIS        Stang, James I.             Partner           700.00
                                                                    116.20             $81,089.50




        Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit G - March 2021, Page 3 of 14
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128246
18489 - 00002                                                          March 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]               1.50                     $1,046.50

 BL                 Bankruptcy Litigation [L430]                0.40                      $280.00

 CA                 Case Administration [B110]                  1.80                     $1,257.00

 CO                 Claims Admin/Objections[B310]              11.00                     $7,699.50

 CP                 Compensation Prof. [B160]                   1.80                     $1,260.00

 GC                 General Creditors Comm. [B150]             21.80                    $15,220.50

 IC                 Insurance Coverage                         10.20                     $7,140.00

 ME                 Mediation                                  11.20                     $7,840.00

 SL                 Stay Litigation [B140]                     56.50                    $39,346.00

                                                                   116.20               $81,089.50




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 4 of 14
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128246
18489 - 00002                                                       March 31, 2021


  Summary of Expenses
  Description                                                                           Amount
Conference Call [E105]                                                           $91.48
Filing Fee [E112]                                                                $50.00
Lexis/Nexis- Legal Research [E                                                   $38.30
Pacer - Court Research                                                               $2.10
Postage [E108]                                                                   $76.00
Research [E106]                                                                 $550.00

                                                                                        $807.88




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 5 of 14
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Diocese of Rochester O.C.C.                                                                    Invoice 128246
18489 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 03/02/2021   BMM      AA       Review State Court Counsel memo regarding               0.10       695.00         $69.50
                                document redactions.
 03/10/2021   IDS      AA       Review matters relating to parish assets (value) for    0.80       700.00        $560.00
                                settlement analysis.
 03/23/2021   BMM      AA       Review analysis of parish assets.                       0.20       695.00        $139.00
 03/25/2021   BMM      AA       Call with J. Shaw regarding parish analysis.            0.40       695.00        $278.00

                                                                                        1.50                    $1,046.50

  Bankruptcy Litigation [L430]
 03/31/2021   IDS      BL       Email to B .Michael regarding sealing motion.           0.40       700.00        $280.00

                                                                                        0.40                     $280.00

  Case Administration [B110]
 03/03/2021   JIS      CA       Status call with Debtor.                                0.20       700.00        $140.00
 03/03/2021   IDS      CA       Call with Diocese regarding insurance, mediation.       0.40       700.00        $280.00
 03/10/2021   JIS      CA       Call with Debtor re case status.                        0.30       700.00        $210.00
 03/10/2021   IDS      CA       Telephone call with Pachulski Stang Ziehl & Jones       0.30       700.00        $210.00
                                and BSK teams regarding case issues mediation.
 03/10/2021   BMM      CA       Call with Debtor regarding outstanding case issues.     0.30       695.00        $208.50
 03/17/2021   BMM      CA       Call with Debtor's counsel regarding ongoing case       0.30       695.00        $208.50
                                issues.

                                                                                        1.80                    $1,257.00

  Claims Admin/Objections[B310]
 03/11/2021   IDS      CO       Respond to SCC inquiries regarding effect of CBI        2.40       700.00       $1,680.00
                                bankruptcy on claims against Debtor involving B.
                                Kearny HS.
 03/18/2021   BMM      CO       Communications with BRG and Debtor's counsel            0.10       695.00         $69.50
                                regarding claims.
 03/24/2021   IDS      CO       Zoom with James Vernon, Week/ Noaker regarding          0.70       700.00        $490.00
                                claims against religious order schools.
 03/25/2021   IDS      CO       Telephone conference with A. Domain regarding           0.40       700.00        $280.00
                                claims against Religious clergy.
 03/25/2021   IDS      CO       Analysis of claims against Religious clergy.            2.40       700.00       $1,680.00
 03/26/2021   IDS      CO       Research regarding claims involving Cardinal            0.80       700.00        $560.00
                                Mooney HS.



       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 6 of 14
Pachulski Stang Ziehl & Jones LLP                                                                 Page:     6
Diocese of Rochester O.C.C.                                                                       Invoice 128246
18489 - 00002                                                                                     March 31, 2021


                                                                                          Hours           Rate      Amount

 03/26/2021   IDS      CO       Telephone conference with L. James regarding               0.40       700.00        $280.00
                                Cardinal Mooney HS claims.
 03/31/2021   IDS      CO       Review research materials regarding Diocesan               2.80       700.00       $1,960.00
                                liability for religious orders.
 03/31/2021   IDS      CO       Telephone conference with SCC (Domian, James)              1.00       700.00        $700.00
                                regarding religious order liability, diocesan liability
                                for religious abuse.

                                                                                          11.00                    $7,699.50

  Compensation Prof. [B160]
 03/10/2021   IDS      CP       Work on fee application.                                   1.80       700.00       $1,260.00

                                                                                           1.80                    $1,260.00

  General Creditors Comm. [B150]
 03/01/2021   IDS      GC       Counsel call regarding insurance /LMI.                     1.00       700.00        $700.00
 03/01/2021   BMM      GC       Participate in State Court Counsel call regarding          1.00       695.00        $695.00
                                mediation.
 03/03/2021   BMM      GC       Participate in and take minutes at Committee               1.30       695.00        $903.50
                                meeting regarding mediation and other case issues.
 03/04/2021   IDS      GC       Met with CW and L. James regarding insurance               1.00       700.00        $700.00
                                deed.
 03/05/2021   BMM      GC       Draft meeting minutes.                                     0.30       695.00        $208.50
 03/05/2021   BMM      GC       Call with Committee member and State Court                 1.00       695.00        $695.00
                                Counsel regarding LMI counteroffer.
 03/09/2021   BMM      GC       Respond to question from State Court Counsel.              0.20       695.00        $139.00
 03/10/2021   IAWN GC           Telephone conference w/ SCC re strategy and test           0.80       700.00        $560.00
                                cases.
 03/10/2021   JIS      GC       Call Ilan Scharf and Brittany Michael re follow up         0.30       700.00        $210.00
                                to Rochester call with Debtor.
 03/10/2021   IDS      GC       Meet with SCC regarding mediation & stay relief.           0.80       700.00        $560.00
 03/10/2021   BMM      GC       Call with State Court Counsel regarding relief from        0.90       695.00        $625.50
                                stay strategy.
 03/15/2021   BMM      GC       Participate in State Court Counsel meeting regarding       0.70       695.00        $486.50
                                case issues
 03/18/2021   BMM      GC       Finalize Committee meeting minutes and post to             0.10       695.00         $69.50
                                dropbox.
 03/22/2021   IAWN GC           Telephone conference w/ SCC re insurance.                  0.80       700.00        $560.00




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 7 of 14
Pachulski Stang Ziehl & Jones LLP                                                                 Page:     7
Diocese of Rochester O.C.C.                                                                       Invoice 128246
18489 - 00002                                                                                     March 31, 2021


                                                                                          Hours           Rate       Amount
 03/22/2021   IAWN GC           Telephone conference w /SCC re case status.                0.80       700.00         $560.00
 03/22/2021   BMM      GC       Call with State Court Counsel regarding relief from        0.80       695.00         $556.00
                                stay.
 03/23/2021   IDS      GC       Work on presentation for committee meeting                 1.80       700.00       $1,260.00
                                regarding mediation strategy.
 03/24/2021   IAWN GC           Telephone conference w/ committee, B. Michaels I.          1.40       700.00         $980.00
                                Scharf re mediation and insurance.
 03/24/2021   IDS      GC       Committee meeting regarding mediation strategy.            1.40       700.00         $980.00
 03/24/2021   IDS      GC       Finalize presentation to committee regarding               1.70       700.00       $1,190.00
                                mediation strategy.
 03/24/2021   IDS      GC       Review and comment on draft minutes of committee           0.10       700.00          $70.00
                                meeting.
 03/24/2021   BMM      GC       Schedule State Court Counsel meetings.                     0.30       695.00         $208.50
 03/24/2021   BMM      GC       Participate in and take minutes at Committee               0.70       695.00         $486.50
                                meeting regarding relief from stay and other case
                                issues (in part).
 03/24/2021   BMM      GC       Revise meeting minutes.                                    0.30       695.00         $208.50
 03/25/2021   IDS      GC       Telephone conference with claimant # CC008                 0.40       700.00         $280.00
                                regarding case status.
 03/29/2021   BMM      GC       Communications with State Court Counsel regarding          0.20       695.00         $139.00
                                relief from stay.
 03/29/2021   BMM      GC       Communication with Committee member.                       0.10       695.00          $69.50
 03/31/2021   IDS      GC       SCC call regarding mediation, stay relief.                 1.30       700.00         $910.00
 03/31/2021   IDS      GC       Prepare for SCC call.                                      0.30       700.00         $210.00

                                                                                          21.80                    $15,220.50

  Insurance Coverage
 03/01/2021   IAWN IC           Review file re email to LMI send reminder email to         0.10       700.00          $70.00
                                Sugayan re SIR
 03/01/2021   IDS      IC       Update insurance analysis, coverage chart.                 2.40       700.00       $1,680.00
 03/02/2021   IAWN IC           Telephone conference with Sugayan re loss fund and         0.50       700.00         $350.00
                                self insured retention calculations (.4); email to Ilan
                                Scharf with summary of Sugayan tc (.1).
 03/03/2021   IAWN IC           Telephone conference with TCC re insurance offer           1.20       700.00         $840.00
 03/04/2021   IAWN IC           Review Ilan Scharf letter to Zive, .1 review SCC           0.20       700.00         $140.00
                                emails re same, .1
 03/08/2021   IDS      IC       Review analysis of L& I / Interstate claims.               0.40       700.00         $280.00




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 8 of 14
Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Diocese of Rochester O.C.C.                                                                   Invoice 128246
18489 - 00002                                                                                 March 31, 2021


                                                                                      Hours           Rate      Amount
 03/09/2021   IAWN IC           Review nine claims re timing of abuse and              2.40       700.00       $1,680.00
                                occurences and insurance (.8); TC with I. Scharf re
                                same (.1); TC with debtors re LMI/Interstate (.8);
                                TC with I. Scharf re debtor call (.1); TC with
                                Murray and Donato re settlement values (.4); TC I.
                                Scharf re same (.1); Review Onato email re
                                mediation.(1).
 03/11/2021   IAWN IC           Review emails between debtor, insurers and PSZJ re     0.30       700.00        $210.00
                                call re mediation, (.2); exchange emails with Ilan
                                Scharf re purpose of call (.1).
 03/11/2021   IDS      IC       Email to I. Nasatir regarding insurance issues.        0.70       700.00        $490.00
 03/12/2021   IAWN IC           Review Lee emails re claims with attachments           0.10       700.00         $70.00
 03/16/2021   IAWN IC           Exchange emails with James I Stang and Ilan Scharf     0.10       700.00         $70.00
                                re Catholic Mutual representation.
 03/17/2021   JIS      IC       Call Ilan Scharf regarding LMI insurance issues.       0.10       700.00         $70.00
 03/18/2021   IAWN IC           Exchange emails with James I Stang re coverage         0.10       700.00         $70.00
                                counsel and LMI
 03/19/2021   IAWN IC           Review chart re survivors and abuse and analyze re     1.40       700.00        $980.00
                                insurance (1.3); draft email to B. Michael and Ilan
                                Scharf re relief from stay and insurance (.1).
 03/31/2021   IAWN IC           Exchange emails with B. Michael re coverage            0.20       700.00        $140.00
                                correspondence (.1); review file re coverage
                                correspondence (.1).

                                                                                      10.20                    $7,140.00

  Mediation
 03/03/2021   IDS      ME       Attend committee call regarding mediation.             1.30       700.00        $910.00
 03/03/2021   IDS      ME       Prepare for committee call regarding mediation.        0.40       700.00        $280.00
 03/04/2021   IDS      ME       Draft Insurer deed letter.                             0.40       700.00        $280.00
 03/05/2021   IDS      ME       Telephone conference with various SCC regarding        0.80       700.00        $560.00
                                status of mediation.
 03/08/2021   IDS      ME       Telephone call with Judy Zive regarding mediation.     0.80       700.00        $560.00
 03/08/2021   IDS      ME       Telephone call with L. James regarding stay relief.    0.60       700.00        $420.00
 03/09/2021   JIS      ME       Call Ilan Scharf regarding Rochester mediation         0.20       700.00        $140.00
                                issues.
 03/09/2021   IDS      ME       Telephone call with Nasatir, Donato, Murray            0.50       700.00        $350.00
                                regarding mediation.
 03/09/2021   IDS      ME       Telephone call with J. Zive regarding mediation.       0.30       700.00        $210.00
 03/09/2021   IDS      ME       Telephone call with James Stang regarding              0.20       700.00        $140.00




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit G - March 2021, Page 9 of 14
Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Diocese of Rochester O.C.C.                                                                     Invoice 128246
18489 - 00002                                                                                   March 31, 2021


                                                                                        Hours           Rate      Amount
                                mediation.
 03/12/2021   IDS      ME       Call with Donato, answers regarding mediation            0.80       700.00        $560.00
                                issues.
 03/12/2021   IDS      ME       Prepare for call with insurers.                          1.00       700.00        $700.00
 03/22/2021   JIS      ME       Call Ilan Scharf re insurance strategy for mediaiton.    0.30       700.00        $210.00
 03/22/2021   IDS      ME       Work on analysis of Diocesan liability for religious     1.40       700.00        $980.00
                                order status.
 03/22/2021   IDS      ME       Call with SCC regarding mediation.                       0.80       700.00        $560.00
 03/24/2021   IDS      ME       Review research regarding estimation proceedings.        1.40       700.00        $980.00

                                                                                        11.20                    $7,840.00

  Stay Litigation [B140]
 03/08/2021   BMM      SL       Compile list of potential relief from stay cases.        0.40       695.00        $278.00
 03/09/2021   BMM      SL       Prepare relief from stay chart.                          0.70       695.00        $486.50
 03/10/2021   IDS      SL       Email to Brittany Michael regarding stay relief.         0.20       700.00        $140.00
 03/10/2021   IDS      SL       Stay relief analysis from prior Diocesan cases.          1.10       700.00        $770.00
 03/10/2021   IDS      SL       Analysis of cases for stay relief.                       0.40       700.00        $280.00
 03/10/2021   BMM      SL       Call with I. Scharf regarding relief from stay.          0.40       695.00        $278.00
 03/10/2021   BMM      SL       Review and revise extension of parish stipulation.       0.20       695.00        $139.00
 03/11/2021   IDS      SL       Email with L. James regarding parish stay extension.     0.40       700.00        $280.00
 03/12/2021   IDS      SL       Update parish stay stipulation.                          0.40       700.00        $280.00
 03/12/2021   BMM      SL       Review background materials for relief from stay.        0.30       695.00        $208.50
 03/15/2021   IAWN SL           Review relief from stay pleadings from Great Falls       0.40       700.00        $280.00
                                (.3); review Ilan sScharf email re Zive to committee
                                (.1).
 03/16/2021   IDS      SL       Review/assess insurance issues regarding stay relief.    1.80       700.00       $1,260.00
 03/16/2021   BMM      SL       Review potential relief from stay claims.                0.60       695.00        $417.00
 03/16/2021   BMM      SL       Call with I. Scharf on relief from stay case review.     0.80       695.00        $556.00
 03/17/2021   IDS      SL       Attend to defendant pursuing stayed CVA case.            0.60       700.00        $420.00
 03/18/2021   IDS      SL       Telephone conference with BMM and N. Foote               0.50       700.00        $350.00
                                regarding stay relief program.
 03/18/2021   IDS      SL       Telephone conference with BMM and JAA/Boyd               0.50       700.00        $350.00
                                regarding stay relief program.
 03/18/2021   IDS      SL       Telephone conference with BMM and JVW                    0.50       700.00        $350.00
                                regarding relief program.




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit G - March 2021, Page 10 of 14
Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Diocese of Rochester O.C.C.                                                                    Invoice 128246
18489 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount
 03/18/2021   IDS      SL       Telephone conference with BMM and PCVA                  0.50       700.00        $350.00
                                regarding stay relief program.
 03/18/2021   IDS      SL       Email to BMM regarding stay relief process, MOL.        0.40       700.00        $280.00
 03/18/2021   BMM      SL       Calls with State Court Counsel regarding relief from    3.10       695.00       $2,154.50
                                stay cases.
 03/19/2021   IDS      SL       Review claims proposed for stay relief.                 2.80       700.00       $1,960.00
 03/19/2021   IDS      SL       Revise stay relief chart.                               1.00       700.00        $700.00
 03/19/2021   IDS      SL       Telephone conference with BMM regarding stay            0.80       700.00        $560.00
                                relief options.
 03/19/2021   BMM      SL       Prepare relief from stay materials.                     2.20       695.00       $1,529.00
 03/19/2021   BMM      SL       Calls with State Court Counsel regarding relief from    1.70       695.00       $1,181.50
                                stay cases.
 03/22/2021   IDS      SL       Review stay relief pleadings.                           0.30       700.00        $210.00
 03/22/2021   IDS      SL       Analysis of stay relief cases (CVA cases).              1.30       700.00        $910.00
 03/22/2021   BMM      SL       Analyze precedent for relief from stay motions in       0.70       695.00        $486.50
                                Catholic bankruptcies.
 03/23/2021   IDS      SL       Revise stay relief from motion.                         0.80       700.00        $560.00
 03/23/2021   IDS      SL       Telephone conference with D. Paolicelli regarding       0.40       700.00        $280.00
                                stay relief.
 03/23/2021   IDS      SL       Email with SCC regarding stay relief.                   0.60       700.00        $420.00
 03/23/2021   BMM      SL       Revise relief from stay materials.                      0.50       695.00        $347.50
 03/23/2021   BMM      SL       Draft relief from stay memo of law.                     1.20       695.00        $834.00
 03/24/2021   BMM      SL       Revise relief from stay materials.                      0.40       695.00        $278.00
 03/24/2021   BMM      SL       Legal research on relief from stay.                     0.80       695.00        $556.00
 03/24/2021   BMM      SL       Meeting with State Court Counsel regarding relief       1.10       695.00        $764.50
                                from stay.
 03/24/2021   BMM      SL       Draft memo of law in support of relief from stay        3.70       695.00       $2,571.50
                                motions.
 03/24/2021   BMM      SL       Call with I. Scharf regarding relief from stay.         0.50       695.00        $347.50
 03/25/2021   BMM      SL       Calls with State Court Counsel regarding relief from    0.30       695.00        $208.50
                                stay cases.
 03/26/2021   BMM      SL       Call with I. Scharf on relief from stay strategy.       0.40       695.00        $278.00
 03/26/2021   BMM      SL       Draft memo of law in support of relief from stay        2.60       695.00       $1,807.00
                                motions.
 03/29/2021   BMM      SL       Draft relief from stay memo of law.                     6.40       695.00       $4,448.00
 03/30/2021   BMM      SL       Draft relief from stay joinder.                         6.00       695.00       $4,170.00




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit G - March 2021, Page 11 of 14
Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Diocese of Rochester O.C.C.                                                                    Invoice 128246
18489 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate       Amount
 03/31/2021   BMM      SL       Participate in State Court Counsel meeting regarding    0.40       695.00         $278.00
                                relief from stay.
 03/31/2021   BMM      SL       Call with I. Scharf on relief from stay strategy.       0.30       695.00         $208.50
 03/31/2021   BMM      SL       Draft relief from stay joinder.                         4.70       695.00       $3,266.50
 03/31/2021   BMM      SL       Call with State Court Counsel regarding relief from     0.40       695.00         $278.00
                                stay.

                                                                                       56.50                    $39,346.00

  TOTAL SERVICES FOR THIS MATTER:                                                                             $81,089.50




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit G - March 2021, Page 12 of 14
Pachulski Stang Ziehl & Jones LLP                                                  Page:    12
Diocese of Rochester O.C.C.                                                        Invoice 128246
18489 - 00002                                                                      March 31, 2021



 Expenses

 03/04/2021   FF         Filing Fee [E112] USDC, District Court of New York, IDS       50.00


 03/15/2021   CC         Conference Call [E105] Loop up, IDS                           31.40


 03/16/2021   LN         18489.00002 Lexis Charges for 03-16-21                         0.84


 03/16/2021   LN         18489.00002 Lexis Charges for 03-16-21                        11.93


 03/17/2021   LN         18489.00002 Lexis Charges for 03-17-21                         1.68


 03/17/2021   LN         18489.00002 Lexis Charges for 03-17-21                        23.85


 03/17/2021   PO         Postage Charges                                               76.00


 03/22/2021   CC         Conference Call [E105] Loop up, IDS                           60.08


 03/31/2021   RS         Research [E106] Everlaw, Inc. Inv. 38565                     550.00


 03/31/2021   PAC        Pacer - Court Research                                         2.10

   Total Expenses for this Matter                                                  $807.88




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit G - March 2021, Page 13 of 14
Pachulski Stang Ziehl & Jones LLP                                                         Page:    13
Diocese of Rochester O.C.C.                                                               Invoice 128246
18489 - 00002                                                                             March 31, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        03/31/2021

Total Fees                                                                                            $81,089.50

Total Expenses                                                                                             807.88

Total Due on Current Invoice                                                                          $81,897.38

  Outstanding Balance from prior invoices as of        03/31/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed             Balance Due
 124954                   03/31/2020                $58,445.00           $5,707.02                    $11,689.00

 125273                   04/30/2020                $34,249.50             $537.00                    $34,786.50

 125950                   05/31/2020                $39,062.50             $611.96                    $39,674.46

 125952                   06/30/2020                $29,470.00             $509.50                    $29,979.50

 125953                   07/31/2020                $33,628.50             $762.92                    $34,391.42

 125954                   08/31/2020                $83,003.00             $844.40                    $83,847.40

 128227                   09/30/2020               $146,365.00             $696.62                   $147,061.62

 128231                   10/31/2020                $83,000.00           $1,677.01                    $84,677.01

 128233                   11/30/2020                $64,765.00             $551.94                    $65,316.94

 128235                   12/31/2020                $48,815.00             $530.06                    $49,345.06

 128241                   01/31/2021                $35,104.00             $611.52                    $35,715.52

 128243                   02/28/2021                $45,170.00             $688.20                    $45,858.20

             Total Amount Due on Current and Prior Invoices:                                         $744,240.01




       Case 2-19-20905-PRW, Doc 1258-7, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit G - March 2021, Page 14 of 14
